Case 2:18-cv-10542-LJM-EAS ECF No. 134, PageID.1692 Filed 11/04/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 JOEL VANGHELUWE and
 JEROME VANGHELUWE,
                                                    Case No. 2:18-cv-10542-LJM-EAS
         Plaintiffs,                                Honorable Laurie J. Michelson
                                                    Magistrate Judge Elizabeth A. Stafford
 v.

 GOT NEWS, LLC, et al.,

         Defendants.


                               ORDER SETTING SCHEDULE


       This case was filed in February 2018; in September 2020 it was two-and-half-years old.

So, in September 2020, the Court requested that Plaintiffs Joel Vangheluwe and Jerome

Vangheluwe provide an update on the status of the case. They have done so. According to the

Vangheluwes, Defendant Got News, LLC’s bankruptcy case is still ongoing. (ECF No. 133,

PageID.1688.) The Vangheluwes provide that they intend to resolve their claim against Got News

in the bankruptcy case. (Id.) And the Vangheluwes prefer to seek default judgments against seven

other defendants, but only after they resolve their dispute with Got News. (See id. at PageID.1690.)

       The Court sets the following schedule for the remainder of the case. This case is nearing

three years old, and so the Vangheluwes should pursue their claim against Got News in the

bankruptcy proceeding as soon as reasonably possible. Within 60 days of resolving their claim

against Got News, for each of the seven defendants in default, the Vangheluwes are to either

dismiss their complaint against the defendant or seek default judgment against the defendant. Each

motion for default judgment that is filed must demonstrate that personal jurisdiction exists over

each claim against the defendant per the test set out in this Court’s prior opinion in this case. See
Case 2:18-cv-10542-LJM-EAS ECF No. 134, PageID.1693 Filed 11/04/20 Page 2 of 2




generally Vangheluwe v. Got News, LLC, 365 F. Supp. 3d 852 (E.D. Mich. 2019). The

Vangheluwes shall also docket a proof of service for each motion for default judgment filed.

       SO ORDERED.

       Dated: November 4, 2020


                                            s/Laurie J. Michelson
                                            LAURIE J. MICHELSON
                                            UNITED STATES DISTRICT JUDGE




                                               2
